Nevada Commission on Judicial DisciplineORDER ADMINISTRATIVELY CLOSING CASEThis matter was docketed in this court on February 26, 2018, with the filing of a certified copy of the Stipulation and Order of Consent to Public Reprimand. See Procedural Rules of the Nevada Commission on Judicial Discipline ("PRJDC"), Rule 29 (upon entry of an order of discipline pursuant to a stipulation and consent, the commission must file a certified copy of the order with the clerk of the supreme court). Because this is a consent order, the clerk of this court is directed to administratively close this matter.It is so ORDERED.